         Case 1:21-cr-00108-TSC Document 15-1 Filed 04/07/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :      Case No. 21-CR-108 (TSC)
                                             :
                                             :
               v.                            :
                                             :
MICHAEL JOSEPH FOY,                          :
              Defendant.                     :


                                     NOTICE OF FILING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully gives notice that undersigned counsel for the government has provided

counsel for the defendant discovery in the above-mentioned case as outlined in the government’s

attached discovery letter dated April 7, 2021.


                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar No. 415793

                                             By:    /s/ Emory V. Cole____________
                                                    EMORY V. COLE
                                                    Assistant United States Attorney
                                                    PA. Bar Number 49136
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-7692
                                                    Emory.Cole@usdoj.gov
        Case 1:21-cr-00108-TSC Document 15-1 Filed 04/07/21 Page 2 of 5




                                 CERTIFICATE OF SERVICE

       On April 7, 2021, a copy of the foregoing notice and attached discovery letter were served
on defendant’s counsel through the Court’s Electronic Filing System with the listed attachments
provided to counsel through the means described in the discovery letter.


                                                    /s/ Emory V. Cole
                                                    Emory V. Cole
                                                    Assistant United States Attorney




                                               2
        Case 1:21-cr-00108-TSC Document 15-1 Filed 04/07/21 Page 3 of 5




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia



                                                       April 7, 2021

By USAfx and Email
Eugene Ohm
Federal Public Defender
for the District of Columbia
625 Indiana Avenue, NW
Suite 550
Washington, DC 20004
(202) 208-7500
eugene_ohm@fd.org
Counsel for Defendant

                               Re:    United States v. Michael Joseph Foy
                                      Criminal No.: 21-CR-108 (TSC)

Dear Counsel:

        This discovery letter concerns the above-referenced case. Among other things, this letter
memorializes ongoing discovery that has been provided to you in the above-referenced matter. By
now, you are connected to the USA File Exchange (“USAfx” or “the Box”). As you are aware, there
is a case-folder labeled, “Michael Joseph Foy” and you and your paralegal have access to this
case-folder and are able to download its contents. Please keep in mind that all of the items placed
in the USAfx case-folder will be deleted automatically – some in as few as 30 days or less. It is
therefore imperative that you download all discovery as soon as possible.

       I.       Discovery

                A.    Documents and Digital Files:

        Discovery in the above mentioned case has been uploaded to to the USA File Exchange
(“USAfx” or “the Box”) titled “Michael Joseph Foy” Please keep in mind that all of the items
placed in the USAfx case-folder will be deleted automatically – some in as few as 30 days or
less. It is therefore imperative that you download all discovery as soon as possible.
       Case 1:21-cr-00108-TSC Document 15-1 Filed 04/07/21 Page 4 of 5




 Platform   Quantity       Description                                              Production
                                                                                       Date

  USAfx     15 photos      Photos                                                  2021-04-07
                              •     Article.FoyPix.png
                              •     In_building.jpg
                              •     In_building.PNG
                              •     Photo 1.jpg
                              •     Photo 2.jpg
                              •     Photo 3.JPG
                              •     Photo 4.JPG
                              •     Photo 5.JPG
                              •     Photo 6.JPG
                              •     Photo 7.JPG
                              •     Photo 8.JPG
                              •     Photo 9.JPG
                              •     TwitterCompilation.jpg
                              •     TwitterCompilation.png
                              •     WashingtonMonument.jpg

  USAfx     9 videos          •     Batko, Matthew                           2021-04-07
                                        o Ofc__Powell_stuck_by_pole-
                                            FBI_Investigation.mp4
                              •     Powell, Divonnie
                                        o 20210106-RIOTOUS_ACTS-
                                            US_CAPITOL_COMPLEX-2.mp4
                                        o 20210106-RIOTOUS_ACTS-
                                            US_CAPITOL_COMPLEX.mp4
                                        o 20210106-RIOTOUS_ACTS-
                                            US_CAPTIOLC_COMPLEX.mp4
                              •     91086_1_10vid-copbeating-top_wg_720p.mp4
                              •     Clip 1.mp4
                              •     Clip 2.mp4
                              •     Clip 3.mp4
                              •     Video showing defendant swinging hockey
                                    stick.mp4


      Please be advised that we anticipate providing additional discovery in this case.

             B.        Government’s Discovery Requests

       The government hereby makes a reverse discovery request pursuant to Fed. R. Crim.
P. 16(b), including, but not limited to the following:

      (1) notice of documents and tangible objects the defendant expects to introduce;

                                               4
        Case 1:21-cr-00108-TSC Document 15-1 Filed 04/07/21 Page 5 of 5




       (2) a Jencks request for all prior statements of any defense witness (excluding the
           defendant);
       (3) a Lewis request (for which we request the name, date of birth, sex, and social
           security number of each defense witness prior to trial); and
       (4) a request for information pertaining to any expert or scientific testimony or
           evidence.

      Pursuant to Fed. R. Crim. P. 16, we note our continuing request to receive any material
pursuant to Rule 16(b) as the case proceeds.

       II.    Contact Information

       If you have any questions about the information provided above, you may contact me by
telephone, fax, or mail; as provided below.

       Emory V. Cole
       Assistant United States Attorney
       United States Attorney’s Office
       for the District of Columbia
       555 Fourth Street, N.W.
       Washington, D.C. 20530
       (202) 252-7692
       Emory.Cole@usdoj.gov


                                                  Respectfully,

                                                  CHANNING D. PHILLIPS
                                                  ACTING UNITED STATES ATTORNEY


                                          By:     _/s/ Emory V. Cole_______
                                                  Emory V. Cole
                                                  Assistant United States Attorney




                                             5
